            Case 8:20-cv-02574-PX Document 35 Filed 03/02/21 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

SHIRL YOUNG,                                   :
                                               :
       Plaintiff                               :
                                               :
       v.                                      :   Civil Action No.: PX-20-2574
                                               :
NOVO DEVELOPMENT CORPORATION,                  :
  et al.,                                      :
                                               :
       Defendants

                                 JOINT STATUS REPORT

       This Joint Status Report is being submitted on behalf of all parties other than Defendant

Novo Development Corporation (which is in default), as ordered in this Court’s Scheduling

Order (ECF No. 26).

1. Requests for Modifications.

       The only request for a modification of the Scheduling Order is that the parties

respectfully request an additional 45 days for discovery and dispositive motions to address

anticipated issues associated with COVID-19 and remote work environments.           This would

change the following dates:

       Completion of Discovery; submission of Post-Discovery Joint Status Report, see Part V –

changed from July 1, 2021 to August 16, 2021

       Requests for admission – changed from July 8, 2021 to August 23, 2021

       Dispositive pretrial motions deadline – changed from August 2, 2021 to September 17,

2021

2. Report on Consent to Proceed Before a United States Magistrate Judge.

       There is not unanimous consent to proceed before a US Magistrate Judge.




                                               1
          Case 8:20-cv-02574-PX Document 35 Filed 03/02/21 Page 2 of 3




3. Report on Mediation with a United States Magistrate Judge.

       The parties wish to participate in a settlement conference during discovery, in the next

two to three months if possible, but no expedited session will be necessary.

4. Report on the Scope of Discovery.

       The parties do not believe that the discovery process will be particularly burdensome for

any party in this case. Plaintiff’s discovery will involve the alleged investigations performed in

response to Plaintiff’s dispute letters, the policies and procedures regarding responding to those

letters, the training of employees regarding those matters, the collection system and policies for

Defendants Borland and NCS, and Plaintiff’s damages. Defendants’ discovery will involve

Plaintiff’s allegations, causation, standing and damages. While electronically stored information

may be requested regarding those general topics, it is not currently anticipated that any party

would require an ESI Order. Defendants will produce any responsive electronically stored

information in hard copy or in .pdf format as an initial matter, and then once the parties have had

the opportunity to review such documents, the parties agree, if necessary, to confer regarding any

additional exchange or production that the parties believe is necessary.

Dated: March 2, 2021                                 Respectfully submitted,


                                                     /s/ Joseph Mack_______________
                                                     Joseph Mack
                                                     (D. Md. Bar No. 29021)
                                                     The Law Offices of Joseph S. Mack
                                                     PO Box 65066
                                                     Baltimore, MD 21209
                                                     Tel. (443) 423-0464
                                                     joseph@macklawonline.com

                                                     /s/ Ingmar Goldson_________
                                                     (D. Md. Bar No. 19024)



                                                 2
          Case 8:20-cv-02574-PX Document 35 Filed 03/02/21 Page 3 of 3



                                                     Ingmar Goldson
                                                     The Goldson Law Office
                                                     1734 Elton Road, Suite 210
                                                     Silver Spring, MD 20903
                                                     Tel. (240) 780-8829
                                                      igoldson@goldsonlawoffice.com

                                                     Attorneys for Plaintiff


                                CERTIFICATE OF SERVICE
I hereby certified that the forgoing Joint Status Report was served by the Court’s Electronic

Court Filing system this 2nd day of March, 2021.


                                                      /s/Joseph Mack_________
                                                     Joseph Mack




                                                3
